ORDER
PER CURIAM.
Vicky Sowers appeals the judgment of the motion court denying her Rule 24.035 motion for postconvietion relief following an evidentiary hearing. Ms. Sowers sought to vacate her conviction for first degree murder, section 565.020, RSMo 2000, and sentence of life imprisonment without the possibility of probation or parole. She claims that her guilty plea was involuntary because she was coerced by plea counsel and the prosecutor to plead guilty and because plea counsel misled her regarding the effect that a trial would have on her family and friends. The judgment of the motion court is affirmed. Rule 84.16(b).